Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
		training
		artificial neural network (ANN)
		generating a first learned parameter
		iterative training phase
		series of batches
		training data values
		deriving a batch variance of the batch of training data

		first learned parameter
		scaling factor
		normalising the batch of input data values
		a second scaling factor
		deriving an error value
		updating the first learned parameter
		gradient of the error value

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A computer-implemented method of training an artificial neural network (ANN) by generating a first learned parameter for use in normalising input data values during a subsequent inference phase of the trained ANN, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

during an iterative training phase:

for each of a series of batches of training data values, deriving a batch variance of the batch of training data values and a running variance of all training data values already processed in the training phase;

generating an approximation of a current value of the first learned parameter so that a first scaling factor dependent upon the approximation of the first learned parameter and the running variance, is constrained to be equal to a power of two;

normalising the batch of input data values by a second scaling factor dependent upon the approximation of the current value of the first learned parameter and the batch variance;

deriving an error value; and

updating the first learned parameter in dependence upon a gradient of the error value with respect to the approximation of the first learned parameter.



Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

	Applicant’s claims contain the following “additional element”:
		An artificial neural network (ANN).
	The neural network is not used to calculate anything at all. Further, it is recited only in the preamble and carries no patentable weight. This “artificial neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?


		An artificial neural network (ANN).
	The neural network is not used to calculate anything at all. Further, it is recited only in the preamble and carries no patentable weight.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. A method according to claim 1, the ANN having an ordered series of two or more successive layers of neurons, each layer passing data signals to the next layer in the ordered series, neurons of each layer processing the data signals received from the preceding layer according to an activation function.

	Applicant’s Claim 2 merely teaches an activation function and two layers of neurons, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. A method according to claim 1, comprising, during the training phase:

for each of the series of batches of training data values, deriving a batch mean of the batch of training data values and a running mean of all training data values already processed in the training phase and in which, during the training phase:

the normalising step comprises adding an offset value dependent upon at least the approximation of the first learned parameter, a second learned parameter and the batch mean; and

the updating step comprises updating the second learned parameter in dependence upon a gradient of the error value with respect to the approximation of the second learned parameter.

	Applicant’s Claim 3 merely teaches a “batch mean”, a “running mean”, an “offset value”, and an “updating step. These steps do not integrate the abstract idea to a practical application, nor are they anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. A method according to claim 1, in which the step of normalising the batch of input data values comprises multiplying each input data value by the second scaling factor.

	Applicant’s Claim 4 merely teaches a multiplication step. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 5
	Claim 5 recites:

5. A method according to claim 1, in which the first scaling factor αo is chosen to be:

***

where:
Var[x0] is the running variance of the training data values x0i:

***

ϵ is a constant; and
{circumflex over (γ)}o is the approximation of the first learned parameter, given by: 
***

where sign (argument) represents the sign of the argument and round (argument) represents a rounding of the argument to the closest integer.

	Applicant’s Claim 5 merely teaches the use of a series of equations. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 6
	Claim 6 recites:

6. A method according to claim 1, in which: 

the input data values comprise vector data values each having a plurality of elements; and

the first learned parameter comprises a vector value having a plurality of elements, one element for each element of the input data values.

	Applicant’s Claim 6 merely teaches vector data and an unspecified learned parameter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. A method of operating an ANN trained according to the method of claim 1, comprising, during an inference phase: 

deriving the first scaling factor in dependence upon the approximation of the first learned parameter and a running variance of all training values applicable to the entire training phase; and

normalising an input data value by applying a bit shift equivalent to multiplying each input data value by the first scaling factor.

	Applicant’s Claim 7 merely teaches neural network, a scaling factor, and a multiplication step. The neural network is an “additional element”. The neural network is not used to calculate anything at all. And is merely in the preamble, so it carries no patentable weight. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:


the normalising step comprises adding an offset value dependent upon at least a second learned parameter, the approximation of the first learned parameter and a the running mean applicable to the entire training phase of all training data values processed by the training phase.

	Applicant’s Claim 8 merely teaches the addition of an “offset value”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. Computer software which, when executed by a computer, causes the computer to implement the method of claim 1.

	Applicant’s Claim 9 merely teaches the addition of pure “computer software” to an abstract claim. Adding abstraction to abstraction does not make the claim eligible. It does not integrate the abstract idea to a practical 
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. A non-transitory machine-readable medium which stores computer software according to claim 9.

	Applicant’s Claim 10 merely teaches the mere storage of an abstract idea. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

An Artificial neural network (ANN) trained by the method of claim 1.

	Applicant’s Claim 11 merely teaches, a neural network which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. Data processing apparatus comprising one or more processing elements to implement the ANN of claim 11.

	Applicant’s Claim 12 merely teaches the presence of “processing elements”. The “processing elements” are not used to calculate anything at all. They does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “13. A computer-implemented method of operating an artificial neural network (ANN) to process input data values, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 13 that recite abstract ideas?

	YES. The following limitations in Claim 13 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

during an inference phase:

normalising an input data value by applying a bit shift equivalent to multiplying each input data value by a scaling factor, the scaling factor being a value equal to an integer power of two.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

	Applicant’s claims contain the following “additional element”:
		An artificial neural network (ANN).
	The neural network is not used to calculate anything at all. Further, it is recited only in the preamble and carries no patentable weight. This “artificial neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a 

	Applicant’s claims contain the following “additional element”:
		An artificial neural network (ANN).
	The neural network is not used to calculate anything at all. Further, it is recited only in the preamble and carries no patentable weight.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

Computer software which, when executed by a computer, causes the computer to implement the method of claim 13.

	Applicant’s Claim 14 merely teaches the addition of pure “computer software” to an abstract claim. Adding abstraction to abstraction does not make the claim eligible. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. A non-transitory machine-readable medium which stores computer software according to claim 14.

	Applicant’s Claim 15 merely teaches the mere storage of an abstract idea. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 16
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “16. An Artificial neural network (ANN) configured to process input data values, the ANN comprising…” Applicant’s preamble fails to claim one of the four patentable subject matters. That is, it is neither an apparatus, a process, a product of manufacture (i.e., a “computer readable medium”), nor a “composition of matter”. Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 16 that recite abstract ideas?

	YES. The following limitations in Claim 16 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

a normalising module to normalise an input data value by applying a bit shift equivalent to multiplying each input data value by a scaling factor, the scaling factor being a value equal to an integer power of two.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

	Applicant’s claims contain the following “additional element”:
		An artificial neural network (ANN).
	The neural network is not used to calculate anything at all. Further, it is recited only in the preamble and carries no patentable weight. This “artificial neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.


Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	Applicant’s claims contain the following “additional element”:
		An artificial neural network (ANN).
	The neural network is not used to calculate anything at all. Further, it is recited only in the preamble and carries no patentable weight.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17


17. Data processing apparatus comprising one or more processing elements to implement the ANN of claim 16.

	Applicant’s Claim 17 merely teaches the presence of “processing elements”. The “processing elements” are not used to calculate anything at all. They does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. Apparatus according to claim 17, the apparatus comprising a set of logic elements, the set of logic elements not including multiplier elements.

	Applicant’s Claim 18 merely teaches a “set” of “logic elements”. It is required that it doesn’t contain “multiplier elements”, but it need not include ANY elements. None are claimed and the “set” may be the empty set. It 
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Ferrer, et al., NeuroFPGA - Implementing Artificial Neural Networks on Programmable Logic Devices, Proceedings of the conference on Design, automation and test in Europe - Volume 3, 2004, pp. 1-6










Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
04 DEC 2021